UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 FOR THE QUARTERLY PERIOD ENDEDSeptember 30, 2007. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia 24541 (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþ Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No þ AtNovember 7,2007, the Company had 6,115,125 shares Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the three months ended September 30, 2007 and 2006 4 Consolidated Statements of Income for the nine months ended September 30, 2007 and 2006 5 Consolidated Statements of Changes in Shareholders' Equity for the nine months ended September 30, 2007 and 2006 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of the Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 Controls and Procedures 23 Part II OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 23 Item 4 Submission of Matters to a Vote of Security Holders 23 Item 5 Other Information 23 Item 6 Exhibits 23 SIGNATURES 24 2 Index American National Bankshares Inc. and Subsidiary Consolidated Balance Sheets (Dollars in thousands) (Unaudited) (Audited) September 30 December 31 ASSETS 2007 2006 Cash and due from banks $ 20,016 $ 24,375 Interest bearing deposits in other banks 24 1,749 Securities available for sale, at fair value 136,270 148,748 Securities held to maturity (fair value of $12,220 in 2007 and $14,131 in 2006) 12,009 13,873 Total securities 148,279 162,621 Loans held for sale 375 1,662 Loans, net of unearned income 554,002 542,228 Less allowance for loan losses (7,334 ) (7,264 ) Net loans 546,668 534,964 Bank premises and equipment, at cost, less accumulated depreciation of $15,592 in 2007 and $14,755 in 2006 13,197 12,438 Goodwill 22,468 22,468 Core deposit intangibles, net 2,546 2,829 Accrued interest receivable and other assets 13,981 14,614 Total assets $ 767,554 $ 777,720 LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ 105,014 $ 106,885 Demand deposits interest bearing 105,004 107,170 Money market deposits 52,271 50,948 Savings deposits 63,565 69,517 Time deposits 260,300 274,008 Total deposits 586,154 608,528 Repurchase agreements 48,665 33,368 FHLB borrowings 8,975 15,087 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,807 5,126 Total liabilities 668,220 682,728 Shareholders' equity: Preferred stock, $5 par, 200,000 shares authorized, none outstanding - - Common stock, $1 par, 10,000,000 shares authorized, 6,121,325 shares outstanding at September 30, 2007 and 6,161,865 shares outstanding at December 31, 2006 6,121 6,162 Capital in excess of par value 26,364 26,414 Retained earnings 68,188 64,584 Accumulated other comprehensive income (loss), net (1,339 ) (2,168 ) Total shareholders' equity 99,334 94,992 Total liabilities and shareholders' equity $ 767,554 $ 777,720 The accompanying notes are an integral part of the consolidated financial statements. 3 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30 2007 2006 Interest Income: Interest and fees on loans $ 10,506 $ 10,210 Interest and dividends on securities: Taxable 1,060 1,314 Tax-exempt 416 432 Dividends 75 84 Other interest income 236 111 Total interest income 12,293 12,151 Interest Expense: Interest on deposits 4,004 3,699 Interest on repurchase agreements 478 376 Interest on trust preferred capital notes 343 344 Interest on other borrowings 122 226 Total interest expense 4,947 4,645 Net Interest Income 7,346 7,506 Provision for loan losses - 125 Net Interest Income After Provision for Loan Losses 7,346 7,381 Noninterest Income: Trust fees 861 843 Service charges on deposit accounts 631 696 Mortgage banking income 240 172 Brokerage fees 191 93 Other fees and commissions 193 194 Securities gains, net 45 9 Other 115 131 Total noninterest income 2,276 2,138 Noninterest Expense: Salaries 2,380 2,355 Pension and other employee benefits 779 649 Occupancy and equipment 881 775 Bank franchise tax 165 171 Other 1,174 1,167 Total noninterest expense 5,379 5,117 Income Before Income Tax Provision 4,243 4,402 Income Tax Provision 1,309 1,301 Net Income $ 2,934 $ 3,101 Net Income Per Common Share: Basic $ 0.48 $ 0.50 Diluted $ 0.48 $ 0.50 Average Common Shares Outstanding: Basic 6,132,288 6,165,268 Diluted 6,151,750 6,195,972 The accompanying notes are an integral part of the consolidated financial statements. 4 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Income (Dollars in thousands, except per share data) (Unaudited) Nine Months Ended September 30 2007 2006 Interest Income: Interest and fees on loans $ 30,993 $ 27,255 Interest and dividends on securities: Taxable 3,224 3,824 Tax-exempt 1,259 1,313 Dividends 246 219 Other interest income 575 534 Total interest income 36,297 33,145 Interest Expense: Interest on deposits 11,647 9,544 Interest on repurchase agreements 1,353 1,020 Interest on trust preferred capital notes 1,030 664 Interest on other borrowings 498 681 Total interest expense 14,528 11,909 Net Interest Income 21,769 21,236 Provision for loan losses 303 605 Net Interest Income After Provision for Loan Losses 21,466 20,631 Noninterest Income: Trust fees 2,664 2,483 Service charges on deposit accounts 1,878 2,004 Mortgage banking income 759 508 Brokerage fees 439 327 Other fees and commissions 591 561 Securities gains, net 134 47 Other 454 376 Total noninterest income 6,919 6,306 Noninterest Expense: Salaries 7,284 6,866 Pension and other employee benefits 2,164 1,971 Occupancy and equipment 2,560 2,165 Bank franchise tax 498 481 Other 3,491 3,373 Total noninterest expense 15,997 14,856 Income Before Income Tax Provision 12,388 12,081 Income Tax Provision 3,719 3,572 Net Income $ 8,669 $ 8,509 Net Income Per Common Share: Basic $ 1.41 $ 1.44 Diluted $ 1.40 $ 1.43 Average Common Shares Outstanding: Basic 6,146,349 5,926,599 Diluted 6,171,243 5,960,556 The accompanying notes are an integral part of the consolidated financial statements. 5 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Changes in Shareholders' Equity Nine Months Ended September 30, 2007 and 2006 (Unaudited) (Dollars in thousands) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2005 5,441,758 $ 5,442 $ 9,588 $ 59,109 $ (720 ) $ 73,419 Net income - - - 8,509 - 8,509 Change in unrealized losses on securities available for sale, net of tax of $ (53) - (65 ) Less:Reclassification adjustment for gains on securities available for sale, net of tax of $ (16) - (31 ) Other comprehensive income (loss) (96 ) (96 ) Total comprehensive income 8,413 Merger acquisition 746,944 747 16,799 17,546 Stock repurchased and retired (34,200 ) (34 ) (111 ) (652 ) - (797 ) Stock options exercised 11,548 11 150 - - 161 Cash dividends declared ($ .65 per share) - - - (3,854 ) - (3,854 ) Balance, September 30, 2006 6,166,050 $ 6,166 $ 26,426 $ 63,112 $ (816 ) $ 94,888 Balance, December 31, 2006 6,161,865 $ 6,162 $ 26,414 $ 64,584 $ (2,168 ) 94,992 Net income - - - 8,669 - 8,669 Change in unrealized gains on securities available for sale, net of tax of $ 494 - 916 Less:Reclassification adjustment for gains on securities available for sale, net of tax of $ (47) - (87 ) Other comprehensive income (loss) 829 829 Total comprehensive income 9,498 Stock repurchased and retired (53,200 ) (53 ) (228 ) (887 ) - (1,168 ) Stock options exercised 12,660 12 178 - - 190 Cash dividends declared ($ .68 per share) - - - (4,178 ) - (4,178 ) Balance, September 30, 2007 6,121,325 $ 6,121 $ 26,364 $ 68,188 $ (1,339 ) $ 99,334 The accompanying notes are an integral part of the consolidated financial statements. 6 Index American National Bankshares Inc. and Subsidiary Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 (Dollars in thousands)(Unaudited) 2007 2006 Cash Flows from Operating Activities: Net income $ 8,669 $ 8,509 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 303 605 Depreciation 855 709 Core deposit intangible amortization 283 307 Accretion of purchase accounting adjustments - (200 ) Net (accretion) of bond premiums and discounts (118 ) (7 ) Net gain on sale or call of securities (134 ) (47 ) Gain on loans held for sale (583 ) (306 ) Proceeds from sales of loans held for sale 28,202 12,264 Originations of loans held for sale (26,332 ) (12,402 ) Net gain on foreclosed real estate (6 ) (10 ) Change in valuation allowance for foreclosed real estate - 9 Gain on sale of premises and equipment (9 ) - Deferred income tax expense 52 19 Change in interest receivable (257 ) (904 ) Change in other assets 924 (938 ) Change in interest payable (51 ) 337 Change in other liabilities (1,268 ) (1,452 ) Net cash provided by operating activities 10,530 6,493 Cash Flows from Investing Activities: Proceeds from sales of securities available for sale 1,061 460 Proceeds from maturities and calls of securities available for sale 39,934 43,828 Proceeds from maturities and calls of securities held to maturity 1,864 4,162 Purchases of securities available for sale (26,989 ) (44,531 ) Net change in loans (12,505 ) 3,676 Proceeds from sale of bank property and equipment 25 - Purchases of bank property and equipment (1,630 ) (634 ) Proceeds from sales of foreclosed real estate 30 212 Increase in foreclosed real estate (59 ) - Net cash paid in merger acquisition - (14,634 ) Net cash provided by (used in) investing activities 1,731 (7,461 ) Cash Flows from Financing Activities: Net change in demand, money market, and savings deposits (8,666 ) (9,235 ) Net change in time deposits (13,708 ) (21,134 ) Net change in repurchase agreements 15,297 (51 ) Net change in borrowings (6,112 ) 33,381 Cash dividends paid (4,178 ) (3,854 ) Repurchase of stock (1,168 ) (797 ) Proceeds from exercise of stock options 190 161 Net cash used in financing activities (18,345 ) (1,529 ) Net Decrease in Cash and Cash Equivalents (6,084 ) (2,497 ) Cash and Cash Equivalents at Beginning of Period 26,124 27,354 Cash and Cash Equivalents at End of Period $ 20,040 $ 24,857 Supplemental Schedule of Cash and Cash Equivalents: Cash and due from banks $ 20,016 $ 24,390 Interest bearing deposits in other banks 24 467 $ 20,040 $ 24,857 Supplemental Disclosure of Cash Flow Information: Interest paid $ 14,578 $ 10,589 Income taxes paid 2,379 2,651 Transfer of loans to other real estate owned 498 115 Unrealized gain (loss) on securities available for sale 1,276 (165 ) Merger acquisition Fair value of assets acquired - 175,423 Fair value of common stock issued - (17,546 ) Cash paid - (17,087 ) Liabilities assumed - 140,790 The accompanying notes are an integral part of the consolidated financial statements. 7 Index AMERICAN NATIONAL BANKSHARES INC. AND SUBSIDIARY NOTES TO FINANCIAL STATEMENTS Note 1 – Basis of Presentation The consolidated financial statements include the amounts and results of operations of American National Bankshares Inc. and its wholly owned subsidiary, American National Bank and Trust Company (collectively referred to as the “Company”). In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of September 30, 2007; the consolidated statements of income for the three months and nine months ended September 30, 2007 and 2006; the consolidated statements of changes in shareholders’ equity for the nine months ended September 30, 2007 and 2006; and the consolidated statements of cash flows for the nine months ended September 30, 2007 and 2006.Operating results for the nine month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.Certain reclassifications have been made to prior period balances to conform to the current period presentation.The statements should be read in conjunction with the Notes to Financial Statements included in the Company’s Form 10-K for the year ended December 31, 2006. Note 2 - Securities The amortized cost and estimated fair value of investments in debt and equity securities at September 30, 2007 and December 31, 2006 were as follows: September 30, 2007 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Debt securities: Federal agencies $ 67,898 $ 401 $ 147 $ 68,152 Mortgage-backed 27,034 215 173 27,076 State and municipal 34,569 152 336 34,385 Corporate 1,485 - 54 1,431 Equity securities: FHLB stock – restricted 1,851 - - 1,851 Federal Reserve stock - restricted 1,429 - - 1,429 FNMA and FHLMC preferred stock 1,716 136 - 1,852 Other 94 - - 94 Total securities available for sale 136,076 904 710 136,270 Securities held to maturity: Mortgage-backed 328 8 - 336 State and municipal 11,681 224 21 11,884 Total securities held to maturity 12,009 232 21 12,220 Total securities $ 148,085 $ 1,136 $ 731 $ 148,490 December 31, 2006 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Debt securities: Federal agencies $ 88,106 $ 40 $ 819 $ 87,327 Mortgage-backed 19,225 104 353 18,976 State and municipal 33,608 168 423 33,353 Corporate 2,490 3 56 2,437 Equity securities: FHLB stock - restricted 2,248 - - 2,248 Federal Reserve stock - restricted 1,429 - - 1,429 FNMA and FHLMC preferred stock 2,643 254 - 2,897 Other 81 - - 81 Total securities available for sale 149,830 569 1,651 148,748 Securities held to maturity: Federal agencies 1,001 - 12 989 Mortgage-backed 385 9 - 394 State and municipal 12,487 291 30 12,748 Total securities held to maturity 13,873 300 42 14,131 Total securities $ 163,703 $ 869 $ 1,693 $ 162,879 8 Index The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at September 30, 2007. Total Less than 12 Months 12 Months or More (in thousands) Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss Federal agencies $ 29,826 $ 147 $ 4,994 $ - $ 24,832 $ 147 Mortgage-backed 8,206 173 60 1 8,146 172 State and municipal 25,827 357 1,581 8 24,246 349 Corporate 1,431 54 - - 1,431 54 Total $ 65,290 $ 731 $ 6,635 $ 9 $ 58,655 $ 722 Management evaluates securities for other-than-temporary impairment quarterly, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to the length of time and the extent to which the fair value has been less than cost, the financial condition and near-term prospects of the issuer, and the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.The unrealized losses are attributable to interest rate changes and not credit concerns of the issuer.The Company has the intent and ability to hold these securities for the time necessary to recover the amortized cost.As of September 30, 2007, the Company held 110 securities that had been in a continuous unrealized loss position for twelve months or more. The table below shows gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities had been in a continuous unrealized loss position at December 31, 2006. Total Less than 12 Months 12 Months orMore (in thousands) Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss Federal agencies $ 72,091 $ 831 $ 21,439 $ 113 $ 50,652 $ 718 Mortgage-backed 11,091 353 242 2 10,849 351 State and municipal 25,310 453 3,784 51 21,526 402 Corporate 1,429 56 - - 1,429 56 Total $ 109,921 $ 1,693 $ 25,465 $ 166 $ 84,456 $ 1,527 Note 3 - Loans Loans, excluding loans held for sale, were comprised of the following: (in thousands) September 30, 2007 December 31, 2006 Construction and land development $ 69,476 $ 69,404 Commercial real estate 205,048 186,639 Residential real estate 133,476 131,126 Home equity 46,671 52,531 Total real estate 454,671 439,700 Commercial and industrial 88,638 91,511 Consumer 10,693 11,017 Total loans $ 554,002 $ 542,228 The following is a summary of information pertaining to impaired and nonaccrual loans: (in thousands) September 30, 2007 December 31, 2006 Impaired loans without a valuation allowance $ 1,301 $ 472 Impaired loans with a valuation allowance 1,754 904 Total impaired loans $ 3,055 $ 1,376 Allowance provided for impaired loans, included in the allowance for loan losses $ 1,159 $ 241 Nonaccrual loans excluded from the impaired loan disclosure $ 1,152 $ 2,311 9 Index As of and for the Three Months Ended September 30 As of and for the Nine Months Ended September 30 As of and for the Three Months Ended September 30 As of and for the Nine Months Ended September 30 (in thousands) 2007 2007 2006 2006 Average balance in impaired loans $ 3,821 $ 2,566 $ 1,896 $ 2,871 Interest income recognized on impaired loans $ 64 $ 171 $ 5 $ 36 Interest income recognized on nonaccrual loans $ - $ - $ - $ 49 Interest on nonaccrual loans had they been accruing $ 28 $ 176 $ - $ 251 Loans past due 90 days and still accruing interest $ 157 $ 157 $ 1,276 $ 1,276 No additional funds are committed to be advanced in connection with impaired loans. Foreclosed real estate was $632,000 at September 30, 2007 and $99,000 at December 31, 2006, and is included in other assets on the Consolidated Balance Sheets. Note 4 – Allowance for Loan Losses and Reserve for Unfunded Lending Commitments Changes in the allowance for loan losses and the reserve for unfunded lending commitments for the nine months ended September 30, 2007 and 2006, and for the year ended December 31, 2006 are presented below: (in thousands) Nine Months Ended Year Ended Nine Months Ended September 30, 2007 December 31, 2006 September 30, 2006 Allowance for Loan Losses Balance, beginning of period $ 7,264 $ 6,109 $ 6,109 Allowance acquired in merger - 1,598 1,598 Provision for loan losses 303 58 605 Charge-offs (431 ) (913 ) (465 ) Recoveries 198 412 323 Balance, end of period $ 7,334 $ 7,264 $ 8,170 Reserve for unfunded lending commitments Balance, beginning of period $ 128 - $ - Provision for unfunded commitments (20 ) 123 - Balance, end of period $ 108 $ 123 $ - The reserve for unfunded loan commitments in included in other liabilities. Note 5 – Goodwill and Other Intangible Assets In January 2002, the Company adopted Statement of Financial Accounting Standard (SFAS) 142, Goodwill and Other Intangible Assets.Accordingly, goodwill is no longer subject to amortization, but is subject to at least an annual assessment for impairment by applying a fair value-based test.A fair value-based test was performed during the third quarter of 2007 that determined the market value of the company shares exceeds the consolidated carrying value, including goodwill; therefore there has been no impairment recognized in the value of goodwill. The changes in the carrying amount of goodwill for the quarter ended September 30, 2007, are as follows (in thousands): Balance as of January 1, 2007 $ 22,468 Goodwill recorded during the period - Impairment losses - Balance as of September 30, 2007 $ 22,468 Core deposit intangibles resulting from the acquisition of Community First Financial Corporation on April 1, 2006 were $3,112,000 and are being amortized over 99 months. 10 Index Note 6– Trust Preferred Securities On April 7, 2006, AMNB Statutory Trust I, a Delaware statutory trust (the “Trust”) and a newly formed, wholly owned subsidiary of the Company, issued $20,000,000 of preferred securities (the “Trust Preferred Securities”) in a private placement pursuant to an applicable exemption from registration.The Trust Preferred Securities mature on June 30, 2036, but may be redeemed at the Company’s option beginning on June 30, 2011.The Trust Preferred Securities require quarterly distributions by the Trust to the holder of the Trust Preferred Securities at a fixed rate of 6.66%.Effective June 30, 2011, the rate will reset quarterly at the three-month LIBOR plus 1.35%.Distributions are cumulative and will accrue from the date of original issuance, but may be deferred by the Company from time to time for up to twenty consecutive quarterly periods.The Company has guaranteed the payment of all required distributions on the Trust Preferred Securities. The proceeds of the Trust Preferred Securities received by the Trust, along with proceeds of $619,000 received by the Trust from the issuance of common securities (the “Trust Common Securities”) by the Trust to the Company, were used to purchase $20,619,000 of the Company’s junior subordinated debt securities (the “Trust Preferred Capital Notes”), issued pursuant to a Junior Subordinated Indenture (the “Indenture”) entered into between the Company and Wilmington Trust Company, as trustee.The proceeds of the Trust Preferred Capital Notes were used to fund the cash portion of the merger consideration to the former shareholders of Community First Financial Corporation in connection with the Company’s acquisition of that company, and for general corporate purposes. Note 7 – Stock Based Compensation The Company maintained a stock option plan until its expiration on December 31, 2006, which provided for the granting of incentive and non-statutory options to employees on a periodic basis.The existing stock options are still covered by the plan although the plan expired at the end of 2006.The Company’s stock options had an exercise price equal to the fair value of the stock on the date of grant.Effective January 1, 2006, the Company adopted SFAS 123R,
